DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                      TIMOTHY LEE SIMS, Jr.,

                             Petitioner,

                                  v.

         RICKY WELLS, SHERIFF OF MANATEE COUNTY,

                            Respondent.


                           No. 2D21-1675



                        September 29, 2021

Petition for Writ of Habeas Corpus to the Circuit Court for Manatee
County; Lon S. Arend, Judge.

Larry L. Eger, Public Defender, and Aaron Getty, Assistant Public
Defender, Sarasota, for Petitioner.

Ashley Moody, Attorney General, Tallahassee, and James
Hellickson, Assistant Attorney General, Tampa, for Respondent.


PER CURIAM.

     Timothy Lee Sims, Jr., filed a petition for writ of habeas

corpus challenging the order of pretrial detention entered in case
number 2020-CF-3447. We previously granted the petition by an

order advising that this opinion would follow.

     Sims, a juvenile, was arrested on four separate cases. In three

of those cases, the State direct filed charges in criminal court and

bond was set; the fourth case was initially filed in juvenile court.

The State subsequently transferred the juvenile allegations to

criminal court, and bond was set in that case. Thereafter, the State

filed a motion for pretrial detention against Sims in all four cases.

After a hearing, the trial court granted that motion in only one of

the four cases. The court found that the State's transfer of Sims'

juvenile case to criminal court increased Sims' overall potential

sentence and was a sufficient change in circumstances to provide

good cause to revoke bond and impose pretrial detention. In

coming to this conclusion, the trial court relied on Calixtro v.

McCray, 858 So. 2d 1079, 1080 (Fla. 3d DCA 2003), in which the

Third District denied habeas relief because the State filed a written

notice of intent to pursue enhanced penalties after bond was set at

first appearance. The court held that the significant increase in the

possible penalty Calixtro faced constituted a change in

circumstances that justified a modification of his bond. Id.

                                   2
     In Sims' petition before this court, he argues that the trial

court erred in imposing pretrial detention under the circumstances

of this case because there was no substantial change in

circumstances after his first appearance in criminal court. He

maintains that pursuant to section 985.557(2), Florida Statutes

(2020), once the State direct filed three of his cases in criminal

court, it was required to file the juvenile allegations in his fourth

case as felony charges in criminal court. As such, he argues,

"juvenile court was not an option for Petitioner" and "his sentencing

exposure never changed." We agree.

     When the State files a motion for pretrial detention after the

trial court has set bond, the motion must meet the requirements for

modifying the existing bond order. Bush v. State, 74 So. 3d 130,

134-35 (Fla. 1st DCA 2011). Specifically, the motion "must meet

the 'good cause' requirement of [Florida] [R]ule [of Criminal

Procedure] 3.131(d) as well as the substantive requirements for

pretrial detention as set forth in rule 3.132."1 Id. at 134. To satisfy

the good cause requirement of rule 3.131(d), the State


     1Rule 3.131(d)(2) provides that "[t]he state may apply for
modification of bail by showing good cause." Rule 3.132(b) allows
                                   3
     must present evidence of a change in circumstances or
     information not made known to the first appearance
     judge. Evidence that was available to the state at the
     time of the first appearance hearing does not qualify as
     new information and therefore does not justify a
     subsequent denial of bail or a subsequent increase in the
     amount of bail.

Id. at 133 (citations omitted).

     In this case, the State did not satisfy this good cause

requirement. At first appearance, the trial court and the State

listed the multitude of charges that Sims was facing, including the

juvenile allegations that would later be filed in criminal court. The

State asked that the bonds set in the direct filed criminal court

cases remain the same, and it urged that Sims be placed on

electronic monitoring since he had eluded law enforcement for

weeks. There was discussion about the upcoming date and time of

the detention hearing in Sims' juvenile case. The only change after

first appearance was the State's transfer of the juvenile allegations

into criminal court. But that change was statutorily required once

the State direct filed the charges in the three other criminal court

cases. See § 985.557(2)(b) ("When a child is transferred for criminal



that "[a] motion for pretrial detention may be filed at any time prior
to trial."
                                   4
prosecution as an adult, the court shall immediately transfer and

certify to the adult circuit court all felony cases pertaining to the

child, for prosecution of the child as an adult, which have not yet

resulted in a plea of guilty or nolo contendere or in which a finding

of guilt has not been made."). And at the time of first appearance,

such requirement—and the concomitant potential sentencing

exposure—should have been known to the State and the trial court.

     Accordingly, the transfer into adult criminal court of the

juvenile allegations against Sims did not constitute a change in

circumstances that would provide good cause to revoke bond and

warrant a pretrial detention order. See Saravia v. Miami-Dade

County, 129 So. 3d 1163, 1165 (Fla. 3d DCA 2014) ("To satisfy the

'good cause' requirement in [rule 3.131(d)(2)], the State must

present evidence of a change in circumstances or new information

not made known to the first appearance judge that warrants the

increase or revocation of bond.").2 As such, we granted Sims'


     2 We note that the trial court's reliance on Calixtro, 858 So. 2d
1079, was misplaced as that case is distinguishable from the
instant case. In Calixtro, the change in circumstances that created
good cause to increase bond from $7,500 to $50,000 was the
State's decision to pursue enhanced sentencing penalties that it
was not pursuing at the time of first appearance. Here, the alleged
                                   5
petition for writ of habeas corpus and quashed the order of pretrial

detention. Nevertheless, we certify the following question to the

Florida Supreme Court as one of great public importance:

     WHEN THE STATE DIRECT FILES CHARGES AGAINST A
     JUVENILE UNDER SECTION 985.557(1), FLORIDA
     STATUTES (2020), AND BOND IS SET ON THE
     CHARGES, DOES THE STATE'S SUBSEQUENT
     TRANSFER UNDER SECTION 985.557(2) OF
     ADDITIONAL ALLEGATIONS AGAINST THE JUVENILE
     FILED IN A SEPARATE JUVENILE CASE, POTENTIALLY
     EXPOSING THE JUVENILE TO ADULT SANCTIONS IN
     THAT CASE, MEET THE REQUIREMENT UNDER BUSH
     V. STATE, 74 SO. 3D 130 (FLA. 1ST DCA 2011), OF A
     CHANGE IN CIRCUMSTANCES SUFFICIENT TO
     ESTABLISH GOOD CAUSE FOR MODIFICATION OF
     BOND OR THE CONDITIONS OF RELEASE?


SLEET, SMITH, and STARGEL, JJ., Concur.



Opinion subject to revision prior to official publication.




change in circumstances was known to the State and the trial court
at the time of first appearance.
                                   6